Citation Nr: 0000985	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-13 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an original evaluation for degenerative 
arthritis of the left knee in excess of 10 percent.

2.  Entitlement to an original evaluation in excess of 10 
percent for additional disability of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a medial meniscectomy of the right knee.

4.  Entitlement to an effective date earlier than April 30, 
1996, for the grant of service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


REMAND

The veteran had active service from May 1953 to July 1956.

This appeal arises from a December 1996 rating decision in 
which the Los Angeles, California, Department of Veterans 
Affairs (VA) regional office (RO) granted service connection 
for degenerative arthritis of the left knee, evaluated as 
noncompensable.  The grant of service connection was 
effective September 4, 1996.  During the course of the 
appeal, the RO granted a 10 percent evaluation for 
degenerative arthritis and also granted a separate 10 percent 
evaluation for disability of the left knee evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
These actions were made effective September 4, 1996.  The 
veteran has continued to express disagreement with these 
evaluations and has also perfected appeals with regard to the 
issues of entitlement to an increased rating for a right knee 
disability and entitlement to an earlier effective date for 
the grant of service connection and the evaluations for the 
left knee disability.


REMAND

In his April 1997, VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran indicated that he desired a personal 
hearing before a Board Member at the RO.  In a VA Form 9, 
dated in April 1999, the veteran again requested such a 
hearing.  In May 1999, he indicated that he was withdrawing 
his request for a hearing before a Member of the Board, and 
instead wanted a hearing before a hearing officer at the RO.  
He was scheduled for such a hearing in July 1999, but 
reported that he was unable to attend the hearing due to car 
problems.  He requested that his hearing be rescheduled.

In response to a request from the Board for clarification, 
the veteran indicated in December 1999, that he desired a 
hearing before a Member of the Board at the RO.  He has not 
yet been afforded such a hearing.  Accordingly, this case 
must be REMANDED for the following:

The RO should, in accordance with all 
applicable laws and regulations, afford 
the veteran the opportunity for a hearing 
before a Member of the Board at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



